DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 11, 22 and 33 are objected to because of the following informalities:
Claim 11, 22 and 33 recite “in accordance with a determination that the user selection of the third partition is of a third type different from the second type and the third type”, and it should be “in accordance with a determination that the user selection of the third partition is of a third type different from the first type and the second type”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 11069109. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in U.S. Patent No. 11069109 defines a method for reviewing and editing a computer-generated animation, the method comprising: causing, by one or more processors, a display of an interface comprising a plurality of partitions representing a plurality of segments of the computer-generated animation, wherein the plurality of partitions are displayed in a first portion of the interface, wherein a first partition of the plurality of partitions is displayed in the first portion of the interface, wherein the first partition includes an image representing a first segment of the computer-generated animation, wherein the first segment comprises a plurality of previously rendered frames of animation that were rendered using a first set of geometry data, wherein the image representing the first segment of the computer-generated animation is displayed in the first partition, wherein a second partition of the plurality of partitions is displayed in the first portion, wherein the second partition includes an image representing a second segment of the computer-generated animation, wherein the second segment comprises a plurality of previously rendered frames of animation that were rendered using a second set of geometry data, wherein the image representing the second segment of the computer-generated animation is displayed in the second partition and the second segment of the computer-generated animation is different than the first segment of the computer-generated animation, and wherein the second partition is displayed adjacent the first partition; receiving a user selection of the first partition of the plurality of partitions; in response to receiving the user selection of the first partition, accessing the first set of geometry data associated with the first segment of the computer-generated animation corresponding to the selected first partition; after accessing the first set of geometry data, causing a display of a first geometric representation of the first segment in a second portion of the interface, wherein the second portion of the interface is displayed concurrently with the first portion of the interface and wherein the first geometric representation corresponds to the first set of geometry data; receiving a user selection of the second partition of the plurality of partitions; and displaying a previously rendered representation of the second segment corresponding to the selected second partition, wherein the geometric representation of the first segment is displayed overlaid on the display of the previously rendered representation of the second segment. It would have been obvious to one of ordinary skill in the art to notice claim 1-33 in current application and claim 1-15 in U.S. Patent No. 11069109 are almost identical, and claim 1-33 in current application are much broader. All the claims are essentially the same structure and perform essentially the same function, therefore unpatentable for obvious-type double patenting. Dependent claims are rejected because it’s almost identical to claim 2-15 of U.S. Patent No. 11069109.
Claim in Application 17379573
Claim in Patent 11069109
1. A computer-implemented method for reviewing and editing a computer-generated animation, the method comprising:
1. method for reviewing and editing a computer-generated animation, the method comprising: 
causing, by one or more processors, a display of an interface comprising a plurality of partitions representing a plurality of segments of the computer-generated animation;

causing, by one or more processors, a display of an interface comprising a plurality of partitions representing a plurality of segments of the computer-generated animation, 
wherein the plurality of partitions are displayed in a first portion of the interface, wherein a first partition of the plurality of partitions is displayed in the first portion of the interface, wherein the first partition includes an image representing a first segment of the computer-generated animation, wherein the first segment comprises a plurality of previously rendered frames of animation that were rendered using a first set of geometry data, wherein the image representing the first segment of the computer-generated animation is displayed in the first partition, wherein a second partition of the plurality of partitions is displayed in the first portion, wherein the second partition includes an image representing a second segment of the computer-generated animation, wherein the second segment comprises a plurality of previously rendered frames of animation that were rendered using a second set of geometry data, wherein the image representing the second segment of the computer-generated animation is displayed in the second partition and the second segment of the computer-generated animation is different than the first segment of the computer-generated animation, and wherein the second partition is displayed adjacent the first partition; 
receiving a user selection of a first partition of the plurality of partitions;
receiving a user selection of the first partition of the plurality of partitions; 
accessing geometry data associated with a first selected segment of the computer- generated animation corresponding to the selected first partition:


in response to receiving the user selection of the first partition, accessing the first set of geometry data associated with the first segment of the computer-generated animation corresponding to the selected first partition; 
causing a display of a geometric representation of the first selected segment;


after accessing the first set of geometry data, causing a display of a first geometric representation of the first segment in a second portion of the interface, wherein the second portion of the interface is displayed concurrently with the first portion of the interface and wherein the first geometric representation corresponds to the first set of geometry data; 
receiving a user selection of a second partition of the plurality of partitions; and
receiving a user selection of the second partition of the plurality of partitions; and 
displaying a previously rendered representation of a second selected segment
corresponding to the selected second partition, wherein the geometric representation of the first selected segment is displayed overlaid on the display of the previously rendered representation of the second selected segment.
displaying a previously rendered representation of the second segment corresponding to the selected second partition, wherein the geometric representation of the first segment is displayed overlaid on the display of the previously rendered representation of the second segment.


Conflicting claims numbers:
17379573
1,12,23
2,13,24
3,14,25
4,15,26
5,16,27
6,17,28
7,18,29
8,19,30
11,22,33
11069109
1
2
3
4
5
6
7
8
13+14+15


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-20 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ubillos U.S. Patent Application 20080152297 in view of Girard U.S. Patent 5731821, and further in view of Moehrle U.S. Patent Application 20110137753.
Regarding claim 23, Ubillos discloses a system for reviewing and editing a computer-generated video (paragraph [0005]: provide previews of specific time instants in a video clip, and allow a user to edit the content of video clips displayed in the user interface), the system comprising: 
a display (display device 1105); 
one or more processors (paragraph [0063]: The system 1100 includes a display device 1105, a central processing unit (CPU) 1110);
memory (RAM 1205 and ROM 1210); and 
ore or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (paragraph [0065]: The microprocessor 1200 performs the operations specified by the user based on user input and instructions from RAM 1205 or ROM 1210 or both), the one or more programs comprising instructions for: 
causing, by one or more processors, a display of an interface comprising a plurality of partitions representing a plurality of segments of the video (paragraph [0036]: FIG. 2A depicts an example of a schematic of a user interface 100 displaying each video clip 200 (segments) as a thumbnail); 
receiving a user selection of a first partition of the plurality of partitions (paragraph [0048]: From the video clips 200 uploaded in the media pane 305, a user can select segments of video and transfer the selected segments to the project pane 110); 
accessing data associated with a first selected segment of the video corresponding to the selected first partition (paragraph [0031]: the system can retrieve stored video clips based on user input. All video clips selected by the user can be uploaded into the user interface 100 and displayed in the media pane 105 regardless of the type of the video clip or the recording instrument); 
causing a display of a representation of the first selected segment (paragraph [0035]: The project pane 110 may display segments from one or more video clips selected by the user; paragraph [0033]: the preview pane 115 plays back video content displayed in the media pane 105 and in the project pane 110, based on user input),
receiving a user selection of a second partition of the plurality of partitions (paragraph [0052]: Each selected segment can be transferred individually from the media pane 105 to the project pane 110. Alternatively, one or more selected segments can be transferred simultaneously to the project pane 110; fig. 5 shows second partition is selected); and 
displaying a representation of a second selected segment corresponding to the selected second partition (paragraph [0035]: The project pane 110 may display segments from one or more video clips selected by the user; paragraph [0053]: the contents of the transferred segments can be played back as a continuous video clip). 
Ubillos discloses all the features with respect to claim 23 as outlined above. However, Ubillos fails to disclose a computer-generated animation, geometric representation, displaying a previously rendered representation, wherein the geometric representation of the first selected segment is displayed overlaid on the display of the previously rendered representation of the second selected segment.
Girard discloses a computer-generated animation (col. 1 line 41-44: The two keyframes are spaced apart by a selected amount and the computer system interpolates the "in-between" frames to provide smooth animation),
accessing geometry data associated with a segment of the computer-generated animation; causing a display of a geometric representation of the segment (col. 17 line 9-19: the user may wish to view selected frame sequences or even single frames. The sequence of postures of the animal's skeleton that is output as data from 214 may be used as input to other animation functions, such as muscle and skin deformations of animal's geometry… it is sufficient to display a simple wireframe representation of the character's kinematic links (as shown in the accompanying screen display examples)).
 displaying a previously rendered representation (col. 10 line 15-21: performing various degrees of rendering the character from a crude line drawing to a smoothly shaded figure. The animation system provides many features, such as allowing the export of the animation sequence to a rendering program so that advanced techniques such as texture mapping and more detailed modelling can be used to render a more lifelike-looking figure; col. 1 line 39-41: A first keyframe could show the character standing still while a second keyframe shows the character's right leg partially raised and moved forward from the body). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Ubillos’ to display a geometric representation as taught by Girard, to increase computational speed for rapid feedback during the initial design process.
Ubillos as modified by Girard discloses all the features with respect to claim 23 as outlined above. However, Ubillos as modified by Girard fails to disclose one segment is displayed overlaid on the display of the second segment. 
Moehrle discloses one segment is displayed overlaid on the display of the second segment (paragraph [0011]: animated 3D objects are positioned into videos to replace or superimpose video objects; Moehrle’s teaching of overlaying video can be combined with Ubillos and Girard’s device, so that selected animated 3D objects (first segment) can be displayed overlaid on the other video objects (second segment)).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Ubillos and Girard’s to display overlaid video as taught by Moehrle, to make the video interactive.

Regarding claim 24, Ubillos as modified by Girard and Moehrle discloses the system of claim 23, wherein the plurality of segments comprises a plurality of contiguous shots of the computer-generated animation (Ubillos’ paragraph [0033]: Video in a video clip is stored as a sequence of frames. The preview pane 115 displays frames, wherein a frame is one of the plurality of photographic images in a motion picture; Girard's col. 1 line 41-44: The two keyframes are spaced apart by a selected amount and the computer system interpolates the "in-between" frames to provide smooth animation).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Ubillos’ to display a geometric representation as taught by Girard, to increase computational speed for rapid feedback during the initial design process; and combine Ubillos and Girard’s to display overlaid video as taught by Moehrle, to make the video interactive.

Regarding claim 25, Ubillos as modified by Girard and Moehrle discloses the system of claim 23, wherein each of the plurality of segments comprises a plurality of previously rendered frames of animation (Girard’s col. 10 line 15-21: performing various degrees of rendering the character from a crude line drawing to a smoothly shaded figure. The animation system provides many features, such as allowing the export of the animation sequence to a rendering program so that advanced techniques such as texture mapping and more detailed modelling can be used to render a more lifelike-looking figure; col. 1 line 39-41: A first keyframe (segment) could show the character standing still while a second keyframe (segment) shows the character's right leg partially raised and moved forward from the body).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Ubillos’ to display a geometric representation as taught by Girard, to increase computational speed for rapid feedback during the initial design process; and combine Ubillos and Girard’s to display overlaid video as taught by Moehrle, to make the video interactive.

Regarding claim 26, Ubillos as modified by Girard and Moehrle discloses the system of claim 23, wherein the geometry data comprises one or more of an animation graph, a character rig, an animation curve, and a geometric representation of a scene used to render frames of animation of the first selected segment (Girard’s col. 17 line 9-19: the user may wish to view selected frame sequences or even single frames. The sequence of postures of the animal's skeleton that is output as data from 214 may be used as input to other animation functions, such as muscle and skin deformations of animal's geometry… it is sufficient to display a simple wireframe representation of the character's kinematic links (as shown in the accompanying screen display examples); col. 7 line 41-43: the character may be displayed or rendered as a stick figure, wireframe or solid figure; col. 1 line 39-41: A first keyframe (segment) could show the character standing still while a second keyframe (segment) shows the character's right leg partially raised and moved forward from the body).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Ubillos’ to display a geometric representation as taught by Girard, to increase computational speed for rapid feedback during the initial design process; and combine Ubillos and Girard’s to display overlaid video as taught by Moehrle, to make the video interactive.

Regarding claim 27, Ubillos as modified by Girard and Moehrle discloses the system of claim 23, wherein accessing geometry data associated with the first selected segment comprises loading the geometry data in a memory accessible by the one or more processors (Ubillos’ paragraph [0031]: the system can retrieve stored video clips based on user input. All video clips selected by the user can be uploaded into the user interface 100 and displayed in the media pane 105 regardless of the type of the video clip or the recording instrument; paragraph [0065]: the CPU 1110 can include a storage device to store content including raw footage recorded using the recording instrument, edited video, and additional content; Girard’s col. 7 line 2-6: a main menu bar with various options is shown along the top of the screen at 102. Other commands or options are shown to the right of screen display 100 at 104, organized into various categories as Load/Save).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Ubillos’ to display a geometric representation as taught by Girard, to increase computational speed for rapid feedback during the initial design process; and combine Ubillos and Girard’s to display overlaid video as taught by Moehrle, to make the video interactive.

Regarding claim 28, Ubillos as modified by Girard and Moehrle discloses the system of claim 23, further comprising instructions for: 
receiving a user modification to the geometric representation of the first selected segment (Ubillos’ paragraph [0053]: The selected segments of the video clip displayed in the project pane 110 can be re-arranged based on user input; Girard’s col. 15 line 49-54: the user modifies different parts of the character by first selecting the character part with the mouse and pointer by clicking on the part. The part then becomes highlighted and the user is able to use the mouse or keyboard to move the parts in a variety of directions); 
and causing a display of a modified geometric representation of the first selected segment based on the received user modification (Ubillos’ paragraph [0053]: the contents of the transferred segments can be played back as a continuous video clip. The contents of the segments in the project pane 110 can be played back and previewed in the preview pane 115. The user can start and stop play back at any desired position in any thumbnail displayed in the project pane 110; Girard’s col. 15 line 60-col. 16 line 5: In FIG. 30, the only modification to the character in keyframe 4 is that its spine has been tilted forward. The system automatically adjusts the relative position of the pelvis to the character's point of contact with the ground in order to maintain balance with respect to the character's center of gravity… the animation system will generate different frames before and after the modified keyframe in the animation sequence in order to bring the character realistically into the position shown in keyframe 4).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Ubillos’ to display a geometric representation as taught by Girard, to increase computational speed for rapid feedback during the initial design process; and combine Ubillos and Girard’s to display overlaid video as taught by Moehrle, to make the video interactive.

Regarding claim 29, Ubillos as modified by Girard and Moehrle discloses the system of claim 23, further comprising instructions for: 
receiving a request to store the user modification of the geometric representation of the first selected segment; and storing the user modification of the geometry representation of the first selected segment (Ubillos’ paragraph [0057]: the user can store the edited video clip on a storage device; Girard’s col. 7 line 2-6: a main menu bar with various options is shown along the top of the screen at 102. Other commands or options are shown to the right of screen display 100 at 104, organized into various categories as Load/Save). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Ubillos’ to display a geometric representation as taught by Girard, to increase computational speed for rapid feedback during the initial design process; and combine Ubillos and Girard’s to display overlaid video as taught by Moehrle, to make the video interactive.

Regarding claim 30, Ubillos as modified by Girard and Moehrle discloses the system of claim 23, wherein the display of the geometric representation of the first selected segment is displayed concurrently with the plurality of partitions (Ubillos’ paragraph [0033]: the preview pane 115 plays back video content displayed in the media pane 105 and in the project pane 110, based on user input; paragraph [0067]: more than one user interface 100 can be opened and viewed simultaneously. For example, video clips 200 in a first video library can be uploaded into a first media pane 105 in a first user interface 100. Video clips in a second video library can be uploaded into a second media pane 105 in a second user interface 100; paragraph [0069]: a user can work on one or more projects simultaneously; Girard’s col. 7 line 41-43: the character may be displayed or rendered as a stick figure, wireframe or solid figure; col. 1 line 39-41: A first keyframe (segment) could show the character standing still while a second keyframe (segment) shows the character's right leg partially raised and moved forward from the body). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Ubillos’ to display a geometric representation as taught by Girard, to increase computational speed for rapid feedback during the initial design process; and combine Ubillos and Girard’s to display overlaid video as taught by Moehrle, to make the video interactive.

Regarding claim 31, Ubillos as modified by Girard and Moehrle discloses the system of claim 23, wherein the display of the previously rendered representation of the second selected segment is displayed sequentially in time with the geometric representation of the first selected segment (Ubillos’ paragraph [0053]: The selected segments of the video clip displayed in the project pane 110 can be re-arranged based on user input… the contents of the transferred segments can be played back as a continuous video clip; Girard’s col. 7 line 41-43: the character may be displayed or rendered as a stick figure, wireframe or solid figure; col. 1 line 39-41: A first keyframe (segment) could show the character standing still while a second keyframe (segment) shows the character's right leg partially raised and moved forward from the body). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Ubillos’ to display a geometric representation as taught by Girard, to increase computational speed for rapid feedback during the initial design process; and combine Ubillos and Girard’s to display overlaid video as taught by Moehrle, to make the video interactive.

Claim 1 recites the functions of the apparatus recited in claim 23 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 23 applies to the method steps of claim 1.
Claim 2 recites the functions of the apparatus recited in claim 24 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 24 applies to the method steps of claim 2.
Claim 3 recites the functions of the apparatus recited in claim 25 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 25 applies to the method steps of claim 3.
Claim 4 recites the functions of the apparatus recited in claim 26 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 26 applies to the method steps of claim 4.
Claim 5 recites the functions of the apparatus recited in claim 27 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 27 applies to the method steps of claim 5.
Claim 6 recites the functions of the apparatus recited in claim 28 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 28 applies to the method steps of claim 6.
Claim 7 recites the functions of the apparatus recited in claim 29 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 29 applies to the method steps of claim 7.
Claim 8 recites the functions of the apparatus recited in claim 30 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 30 applies to the method steps of claim 8.
Claim 9 recites the functions of the apparatus recited in claim 31 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 31 applies to the method steps of claim 9.

Claim 12 recites the functions of the apparatus recited in claim 23 as computer medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 23 applies to the computer medium steps of claim 12.
Claim 13 recites the functions of the apparatus recited in claim 24 as computer medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 24 applies to the computer medium steps of claim 13.
Claim 14 recites the functions of the apparatus recited in claim 25 as computer medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 25 applies to the computer medium steps of claim 14.
Claim 15 recites the functions of the apparatus recited in claim 26 as computer medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 26 applies to the computer medium steps of claim 15.
Claim 16 recites the functions of the apparatus recited in claim 27 as computer medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 27 applies to the computer medium steps of claim 16.
Claim 17 recites the functions of the apparatus recited in claim 28 as computer medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 28 applies to the computer medium steps of claim 17.
Claim 18 recites the functions of the apparatus recited in claim 29 as computer medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 29 applies to the computer medium steps of claim 18.
Claim 19 recites the functions of the apparatus recited in claim 30 as computer medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 30 applies to the computer medium steps of claim 19.
Claim 20 recites the functions of the apparatus recited in claim 31 as computer medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 31 applies to the computer medium steps of claim 20.

Claims 10, 21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ubillos U.S. Patent Application 20080152297 in view of Girard U.S. Patent 5731821, in view of Moehrle U.S. Patent Application 20110137753, and further in view of Imes U.S. Patent Application 20130054863.
Regarding claim 32, Ubillos as modified by Girard and Moehrle discloses all the features with respect to claim 23 as outlined above. However, Ubillos as modified by Girard and Moehrle fails to disclose a visual indicator which indicates that an updated version of a respective segment of video is available.
Imes discloses a visual indicator which indicates that an updated version of a respective segment of video is available (paragraph [0098]: graphic indicator that may be animated, to indicate that a new video may be available. Upon a user viewing a new video, resource management platform 500 can remove the indicator as needed or desired).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Ubillos, Girard and Moehrle’s to use visual indicator as taught by Imes, to provide in time notification for users.

Claim 10 recites the functions of the apparatus recited in claim 32 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 32 applies to the method steps of claim 10.
Claim 21 recites the functions of the apparatus recited in claim 32 as computer medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 32 applies to the computer medium steps of claim 21.

Allowable Subject Matter

Claim 11, 22 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcomes double patenting rejection. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11, 22 and 33 are about receiving a user selection of a third partition of the plurality of partitions; accessing geometry data associated with a third segment of the computer generated animation corresponding to the third partition,
in accordance with a determination that the user selection of the third partition is of a first type, displaying frames of the third segment within the selected third partition of the plurality of partitions;
in accordance with a determination that the user selection of the third partition is of a second type different from the first type, displaying frames of the third segment within an active segment portion of the interface; and
in accordance with a determination that the user selection of the third partition is of a third type different from the second type and the third type, displaying a geometric representation of the third segment within an active segment portion of the interface.
The close prior art Ubillos 20080152297, Girard 5731821, Moehrle 20110137753, Wall 20130262564 and Johns 7533371 cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616